 Case 2:20-cv-11825-VAR-PTM ECF No. 4 filed 09/21/20                     PageID.18       Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


DEANGELO THOMAS, #346388,

                Plaintiff,

v.                                                      CASE NO. 2:20-CV-11825
                                                        HONORABLE VICTORIA A. ROBERTS

BRYAN ENRICI,

            Defendant.
________________________________/

     OPINION AND ORDER DENYING PLAINTIFF’S APPLICATION TO PROCEED
     WITHOUT PREPAYMENT OF THE FILING FEE AND DISMISSING WITHOUT
             PREJUDICE HIS PRISONER CIVIL RIGHTS COMPLAINT

        Michigan prisoner DeAngelo Thomas (“Plaintiff”) has filed a pro se Civil Rights Complaint

pursuant to 42 U.S.C. § 1983 raising a retaliation claim, as well as an Application to Proceed

Without Prepayment of the Filing Fee.

        Plaintiff’s Certificate of Prisoner Institutional/Trust Fund Account Activity states that he had

a current spendable account balance of $430.00 in his prison account as of June 26, 2020 when an

administrative officer at the Parnall Correctional Facility in Jackson, Michigan certified his financial

statement. The Court thus concludes from the financial data that Plaintiff fails to establish indigence

and that he can pay the $350.00 filing fee and $50.00 administrative fee for this action.

Accordingly, the Court DENIES his Application to Proceed Without Prepayment of the Filing Fee

and DISMISSES WITHOUT PREJUDICE his pro se Civil Rights Complaint. The Court is

required to dismiss the case because the allegation of poverty is untrue. 28 U.S.C. § 1915(e)(2)(A).

Plaintiff may submit a new civil rights complaint with payment of the filing fee and administrative

fee in a new case. This case will not be reopened.
 Case 2:20-cv-11825-VAR-PTM ECF No. 4 filed 09/21/20                  PageID.19     Page 2 of 2




       Lastly, the Court concludes that an appeal from this decision cannot be taken in good faith.

28 U.S.C. § 1915(a)(3); Coppedge v. United States, 369 U.S. 438, 445 (1962). This case is closed.

No further pleadings should be filed in this matter.

       IT IS SO ORDERED.



                                                       s/ Victoria A. Roberts
                                                       VICTORIA A. ROBERTS
                                                       UNITED STATES DISTRICT JUDGE

Dated: September 21, 2020




                                                 2
